DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,648,408 to Bäbler (Bäbler hereinafter) in view of US Patent 5,257,914 to Reynolds (Reynolds hereinafter) and US Patent 6,485,263 to Bryant et al. (Bryant).
Regarding claim 9, Bäbler teaches an apparatus for production of surface coating compositions (col. 5, ln. 15-17), including a conveying media source (e.g. glass beaker per col. 6, ln. 37-45), a dispersing unit (bead mill), and a pump arrangement (not separately named, implicit in the described pumping action).  Bäbler does not teach the details of the pump arrangement.  Reynolds teaches an apparatus (24) for producing surface coating compositions comprising a conveying media source (e.g. as discussed in col. 1, ln. 13-31), a pump arrangement (24) in the form of a double membrane pump with a conveying chamber (left of 26), a working chamber (right of 26), a membrane (26), a controller valve arrangement (16, see also col. 1, ln. 44-46) which supplies working fluid to drive the membrane to reciprocate, and a controller (22) which is connected to the valve arrangement.  Reynolds further teaches that the controller is set up to control the compressed air volume (col. 3, ln. 14-44) by actuation 
Regarding claim 3, Reynolds teaches a pneumatically actuated adjustment valve (col. 2, ln. 49-50).
Regarding claim 4, Bryant teaches a PID controller.
Regarding claim 5, Reynolds teaches the use of mass flow sensors (23, see col. 3, ln. 20-28).
Regarding claim 6, Reynolds teaches a second membrane (28) with attendant conveying and working chambers (Fig. 2). 
Regarding claim 10, Bryant the use of a PID algorithm in a control unit (col. 28, ln. 22-41) to control a desired output variable.
Regarding claim 11, Reynolds teaches a sensor (23) arranged downstream of the pump and connected to the electronic control element.  Recognition of deviation in the measured quantity and response to minimize the deviation is inherent in a PID control loop.
Regarding claim 12, Bäbler teaches a method for producing a surface coating composition, comprising conveying a viscous medium from a source (e.g. glass beaker per col. 6, ln. 37-45) to a dispersing unit (bead mill).  Bäbler does not teach a membrane pump or flow rate detection or pump control.  Reynolds teaches producing surface coating compositions via operation of a conveying media source (e.g. as discussed in col. 1, ln. 13-31), a pump arrangement (24) in the form of a double membrane pump with a conveying chamber (left of 26), a working chamber (right of 26), a membrane (26), a controller valve arrangement (16, see also col. 1, ln. 44-46) which supplies working fluid to drive the membrane to reciprocate, and a controller (22) which is connected to the valve arrangement.  Reynolds further teaches that the controller is set up to control the compressed air volume (col. 3, ln. 14-44) by actuation of the controller valve arrangement (16) and to control speed and flow rate in particular.  Reynolds teaches that such a pump is particularly used for pumping suspensions (col. 1, ln. 14-16) such as that produced in Bäbler.  Therefore, it would have been obvious to one of ordinary skill in the art to use a pump as taught by Reynolds as the pumping arrangement of Bäbler in order to provide the desired controlled pumping action thereof.  Neither Reynolds nor Bäbler teach proportional-integral-derivative (PID hereinafter) control.  Bryant teaches another diaphragm pump generally, and particularly teaches that the control thereof may be effected by the use of a PID algorithm in a control unit (col. 28, ln. 22-41) to control a desired output variable.  Those of ordinary skill in the art will recognize that a closed loop control system as taught by Bryant would be more accurate than the open loop method taught by Reynolds.  Therefore, it would have been obvious to one of ordinary skill in the art to use a PID control algorithm as taught by Bryant to control the flow rate of Reynolds in order to more accurately control flow rate.
Regarding claim 13, Reynolds teaches a sensor (23) arranged downstream of the pump and connected to the electronic control element.  Recognition of deviation in the measured quantity and response to minimize the deviation is inherent in a PID control loop.
Regarding claim 15, the combined references teach a method of supplying a viscous medium comprising constituents to a dispersing unit as taught by Bäbler by the use of a pumping unit as taught by Reynolds, as discussed above.
Regarding claims 18-20, Bäbler teaches a stirred mill (col. 6, ln. 39-41, “stirring speed” of mill).

Claims 7, 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bäbler in view of Reynolds and Bryant as applied to claim 1 above, and further in view of US PGPub 2017/0009928 to Wuerpel (Wuerpel).
Regarding claims 7 and 14, the previously applied references teach the limitations of the parent claim but do not teach a pulsation damper.  Wuerpel teaches a pulsation damper (1) for use in viscous pumping systems for smoothing the flow thereof across a large frequency range (paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pulsation damper as taught by Wuerpel to the pump of Reynolds in order to smooth the flow thereof in the system of Bäbler.
Regarding claims 8 and 17, Wuerpel does not teach any particular relation between damper volume and conveying volume, but does specify that volume is affects both damping characteristics as well as overall size (paragraph 5).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the size and volume of the damper of Wuerpel to the system of Reynolds as a matter of routine optimization of a known result effective variable (specifically damping characteristics, see also MPEP 2144.05).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bäbler in view of Reynolds and Bryant as applied to claim 4 above, and further in view of US Patent 7,054,846 to Adamy et al. (Adamy).

Regarding claim 16, the previously applied references teach the limitations of claim 4 from which claim 16 depends, but do not teach a fuzzy logic controller.  Adamy teaches another controller generally, and particularly teaches that a fuzzy logic control unit having integral and differential components (col. 2, ln. 28-36) is advantageously controllable in nonlinear fashion (col. 2, ln. 49-60).  Therefore, it would have been obvious to one of ordinary skill in the art to use a fuzzy logic controller as taught by Adamy in the pump of Reynolds in order to more advantageously control the pump output thereof.

Response to Arguments
Applicant’s arguments, see page 7, filed 8 July 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adamy and Bäbler.
With respect to all arguments directed to the Steidl reference, these are rendered moot herein.  The features previously mapped to Steidl have instead been mapped to Bäbler as described above. 
With respect to the arguments regarding the control variable of the pump, the examiner notes that Bäbler, as the new base reference, specifically requires a constant flow rate as part of the conveying step, as detailed above.  This provides further evidence that a PID loop as taught by Bryant would be used to target flow rate of the pump.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 January 2021